Citation Nr: 1709482	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for arthritis of the neck and right wrist.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a left ear disorder.

5. Entitlement to service connection for a right ear disorder.

6. Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle sprain.

7. Entitlement to a compensable disability rating for residuals of malaria.  

 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971 and from January 1973 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) from August 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is part of the Virtual VA electronic claims file.

In December 2014, the Board remanded this case for further development.  Upon reviewing the claims file, the Board finds that the requested development has been completed in accordance with its remand instructions.  A supplemental statement of the case (SSOC) was issued in November 2015 and the case was returned to the Board for further consideration.  

On the cover page of this document, the Board has recharacterized the request for service connection for an ear disorder into two separate issues - one for each ear.  The Board's December 2014 remand instructions sought a new medical opinion as to whether an old perforation of the Veteran's left ear drum was etiologically related to military service.  After an April 2015 VA examination, the examiner noted a history of treatment for the right ear during the Veteran's second period of active duty service and a 1986 evaluation showing scarring of the tympanic membrane and an air-bone gap of the right ear.  In light of these findings, the Board has identified the ear disorder claim as two separate issues.  

This appeal was most recently before the Board in August 2016.  At that time, the Board denied both of the Veteran's increased rating claims and, with the exception of service connection for a right ear disorder, which was remanded, all the service connection claims listed on the title page of this document.  In December 2016, the Board received a motion for reconsideration from the Veteran's attorney.  Having reviewed that motion and the evidence available, and for the reasons stated below, the Board will vacate its August 2016 decision and issue this one in its place.

In February 2017, the Veteran's attorney submitted copies of post service medical treatment records.  Some of these records were not reviewed by the Agency of Original Jurisdiction (AOJ) prior to the most recent SSOC.  The letter from the Veteran's attorney enclosing the records did not include a waiver of the right to have the AOJ consider this information prior to appellate review by the Board.  Because the Veteran's substantive appeal (VA Form 9) was received before February 2, 2013, amendments permitting the automatic waiver of initial AOJ review of newly submitted evidence do not apply to this case.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105).  Nevertheless, the Board has reviewed the records and finds that the only records pertinent to the issues in this appeal are duplicates of records received prior to the November 2015 SSOC.  Because the new records are not pertinent to this appeal - and the pertinent records are not new - the Board may decide the issues in this case without first remanding this case to the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).
For the reasons below, the issue of service connection for a right ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The August 19, 2016 Board decision did not address the notes of a VA examiner indicating that the VA claims file was not available to the examiner at the time of the examination before denying service connection for arthritis of the neck and right wrist, a back disorder, a heart disorder, a left ear disorder and increased ratings for residuals of malaria and right ankle sprain.

2. The Veteran does not have a heart disorder that is presumed to be service connected in veterans exposed to Agent Orange; valvular heart disease was not manifest during service or within one year of separation.  A heart disorder is not attributable to service

3. Arthritis of the neck and right wrist was not manifest during service or within one year of separation.  Arthritis of the neck and right wrist is not attributable to service

4. A back disorder was not manifest during service or within one year of separation. A back disorder is not attributable to service

5. A left ear disorder was not manifest in service and is not attributable to service.

6. Residuals of a right ankle sprain are manifested by pain on motion and no more than moderate limitation of motion.

7. The Veteran does not have active malaria or any residuals of malaria affecting a body system.



CONCLUSIONS OF LAW

1. The August 19, 2016 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2. A heart disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. Arthritis of the neck and right wrist was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. A left ear disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6. The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2016).

7. The criteria are not met for a compensable rating for residuals of malaria.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 (2016).



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

In the August 2016 decision, the Board denied the Veteran's service connection claims for a heart disorder, arthritis of the neck and wrist, a back disorder and a left ear disorder and increased rating claims for a right ankle sprain and for residuals of malaria.  In a December 2016 written Motion for Reconsideration, the Veteran's attorney correctly indicated that all of these rulings, except for the denial of service connection for a left ear disorder, relied on a series of VA examination reports, dated June 2015.  The June 2015 reports included opinions which were unfavorable to the Veteran's respective claims.  

As part of its August 2016 decision, the Board determined that the July 2015 VA medical opinions were adequate and supported this conclusion by noting that the examiner provided his opinions after a thorough examination of the Veteran, solicitation of his medical history, and a review of the claims file.  In fact, the examination reports reveal that, in June 2015, the Veteran's claims file was not available.  According to the April 2015 VA ear conditions examination report, the physician who conducted the ear examination did review the Veteran's claims file before providing the requested opinion.  Because of this apparent inaccuracy, with respect to the denial of service connection for a heart disorder, arthritis of the neck, wrist and back and requests for increased ratings for a right ankle sprain and residuals of malaria, the Board's decision failed to provide an adequate set of reasons to explain the denial of the Veteran's claims.  

Based on the foregoing, the August 19, 2016 Board decision is vacated.   Having vacated the August 2016 Board decision, the Board will once again review the issues decided in that decision.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  When a claimant seeks an increased rating, he or she must be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran explaining the evidence necessary to substantiate the Veteran's claims for service connection and for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  Thus, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist claimants with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Most of the opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  As the Board has explained in its order to vacate, the June 2015 series of examinations took place before the complete VA claims file was available for the examiner to review.  Fortunately, the same examiner was able to review the complete claims file in November 2015.  The examiner's addendum opinion discussed the claims for service connection for a heart disability, arthritis of the neck and right wrist, back disability and the increased rating claims for the right ankle and for residuals of malaria.  The November 2015 addendum opinion also provided a thorough explanation for the examiner's opinions.     

VA examinations responsive to the claims for increased ratings contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board observes that the undersigned, at the January 2013 hearing, explained the concepts of service connection and increased disability ratings, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This regulation is potentially relevant to the Veteran's claim, because arthritis is one of the chronic diseases listed in 38 C.F.R. § 3.309(a).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases include ischemic heart disease.  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

The Veteran participated in combat during his service in Vietnam.  Both of the Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman and that the Veteran was awarded the Combat Infantryman Badge.  While it is clear from his personnel records and credible statements that the Veteran engaged in combat with the enemy, the evidence does not indicate that any of his claimed disabilities are the result of combat with the enemy.  To that extent, section 1154 is not applicable.

Heart Disorder

The Veteran asserts that he has a heart disorder related to his service, including as a result of Agent Orange exposure in Vietnam.  The Veteran and his wife testified to symptoms of chest pain and irregular heartbeat.  Because of his service in Vietnam, the Veteran is presumed to have been exposed to Agent Orange. However, based on the evidence of record, the Veteran's claim of service connection for a heart disorder must be denied.

Service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a heart disorder during service.  Likewise, at his separation examination, physical evaluation of the heart, lungs, and chest was normal.

Here, no coronary artery disease, including ischemic heart disease or valvular disease, was noted or identified during service or within one year of separation. Furthermore, the record establishes that the Veteran did not have characteristic manifestations of the disease processes during or within one year of service.  During separation examinations in August 1971 and October 1974, his heart and vascular system were normal.  Moreover, an August 1981 VA examination report noted that a cardiovascular evaluation showed clear lungs, without evidence of enlargement of the heart; heart sounds were good and the Veteran's pulse was regular.  The report did not indicate that the Veteran related any problems with his heart.

The Board acknowledges that VA treatment records reflect that the Veteran was treated for tightness in the chest and reported a history of multiple heart attacks. However, the December 2011 and June 2015 VA examination reports do not reflect any diagnoses of coronary artery disease.  The June 2015 VA examiner noted that there was no evidence of myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart disorder, or pericardial adhesions.  The VA examiner noted that an echocardiogram in April 2015 showed a diagnosis of mild left ventricular hypertrophy.  But the presumptions relating to herbicide exposure are limited to ischemic heart disease and do not extend to valvular disease.  In the June 2015 report, the physician acknowledged the Veteran's reported history of heart attacks.  In the examiner's opinion, the Veteran's irregular heart beat and cardiac hypertrophy were not related to service.  The examiner noted that the etiology was unknown, but that there was nothing in the record to reflect a relationship to ischemic heart disease or to military service.

The June 2015 VA examiner revisited his opinion on the subject of a claimed heart disorder in his November 2015 addendum opinion.  After reviewing the Veteran's claims file, the examiner found that, except for irregular heartbeats, the Veteran had not been diagnosed with a heart condition.  According to the examiner, "[the Veteran] has no diagnosis related to [ischemic heart disease] or [coronary artery disease] which would be related to exposure to agent orange during his service in Vietnam.  Therefore the previous opinion of 6/17/15 is uncharged.  [The Veteran] has no heart condition/diagnosis that had its onset in service or is otherwise related to service."  

As the Veteran does not have ischemic heart disease or coronary artery disease, he is not eligible for service connection for a heart disorder on a presumptive basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The provisions of sections 3.303(b) and 3.309(e) do not apply.

As for the Veteran's assertion that valvular heart disease is related to Agent Orange exposure in service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and at the time of his August 1981 VA examination, as well as a more recent, December 2011 VA examination.  The Veteran reported being treated for heart attacks in the 1980s at a VA Medical Center in New York.  During the development of his claim, the AOJ obtained records from that facility, but those records do not indicate any diagnosis or treatment for any heart disorder.

The Board acknowledges that the Veteran is competent to report his experiences in service and to state that he experiences cardiovascular symptoms.  While he is competent to describe his observable symptoms, cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran is not necessarily qualified to attribute those symptoms to herbicide exposure or to any incident during his active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  On the issue of whether a relationship exists between any current heart disorder and military service, the Board finds that the most persuasive evidence is the June 2015 VA examiner as supplemented by the November 2015 addendum, which indicate that the Veteran's mild left ventricular hypertrophy is not related to his service.  That evidence is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming his assertions as to etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The most probative and credible evidence establishes that the Veteran does not have coronary artery disease or ischemic heart disease.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that he has valvular disease, such was not manifest during service or within one year of separation.  Furthermore, the most probative and credible evidence establishes that the valvular disease is unrelated to service or, specifically to Agent Orange exposure.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply and the claim must be denied.

Arthritis of the Right Wrist and Neck and Back Disorder 

In written statements and during a hearing before the undersigned, the Veteran has asserted that he has arthritis of the neck and right wrist and a back disorder, which he claims are related to injuries he experienced in service.

Service treatment records reflect that he reported swollen and painful joints on his July 1971 Report of Medical History.  But when he was examined in January 1973, at the beginning of his second period of active duty service, he denied having experienced swollen and painful joints, recurrent back pain, arthritis, or broken bones.  In June 1973, he complained of right wrist pain, indicating that he injured the wrist while wrestling.  The treatment notes indicate a sprain.  Both the August 1971 and October 1974 separation examination reports indicate that his spine, neck, upper and lower extremities, and musculoskeletal system were normal.  The Veteran's report of medical history at the time of his second and final separation from service indicated that, by that time, he had experienced swollen or painful joints, but he still denied having ever experienced "arthritis or rheumatism" and he further denied "back trouble of any kind."

No arthritis of the back was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed arthritis of the neck and right wrist, a back disorder during service or within one year of either period of service.  38 C.F.R. § 3.303(b).  

The Board acknowledges that service treatment records reflect treatment for his right wrist and back pain, but the Veteran denied any related complaints at separation and his physical examination at separation was normal.  As for the Veteran's complaint of swollen and painful joints in 1971, it is significant that no similar complaints were reported upon his subsequent entrance into service in 1973 or at the time of his second separation from service in 1974.  These findings weigh heavily against a finding of continuity of symptomology since service.

The June 2015 VA examiner diagnosed osteoarthritis of the right wrist and identified 1995 as the year of initial diagnosis, a conclusion which is consistent with the Veteran's post-service medical records.  The Veteran told the examiner that he injured his wrist in 1968 "when he jammed it on another [soldier's] helmet.  He reports that he had pain and swelling at the time but did not receive treatment.  He states he currently has pain in the wrist with decreased [range of motion] of the right wrist."   

In November 2015, after reviewing the claims file, the VA examiner opined that it was less likely than not that osteoarthritis of the right wrist had its onset in service or was otherwise related to any disease, injury or event in service.  The examiner attributed osteoarthritis of the wrist to normal aging and to the Veteran's active lifestyle as a carpenter.  

The Board has reviewed post-service VA treatment records for the right wrist.  With one exception, these records show the existence of a current right wrist disability, but are silent as to its origin.  However, during a January 2013 VA rheumatology consult, a VA physician indicated "a history of severe right hand and wrist injury which was the result of severe trauma sustained while involved in hand to hand combat during the Vietnam war."  There is, however, no indication in the note that the VA physician had reviewed the Veteran's service treatment records.  The Veteran's deployment to Vietnam, in which he clearly participated in combat with the enemy, took place during his first enlistment (October 1968 to September 1971) - i.e., prior to his normal 1973 entrance examination and before he denied ever having experienced swollen or painful joints or arthritis, rheumatism or bursitis.  

None of the Veteran's written statements or hearing testimony suggest that he injured his right wrist in combat.  At the hearing, he was asked how he injured his right wrist, and vaguely replied that "it could have been any number of times, you know."  He agreed with the suggestion that the injury could have happened in 1969, but provided little other information.   Accordingly, the Veteran's statements do not amount to "satisfactory lay or other evidence of service incurrence or aggravation" in combat for the purpose of 38 U.S.C.A. § 1154(b).

On the issue of whether the Veteran's current right wrist arthritis was incurred in service or is otherwise related to any disease, injury or event in service, the most persuasive evidence is the November 2015 opinion of the June 2015 VA examiner.  The examiner's opinion was based on a personal examination and a review of the relevant medical records.  The Veteran's contrary statements are inconsistent with service treatment records showing normal extremities at the time of separation from service.  Treatment records from a VA Medical Center from the 1980s likewise show no evidence of right wrist arthritis, or event wrist pain, which is consistent with the unfavorable opinion provided by the examiner in November 2015.

When speaking to the June 2015 VA examiner, the Veteran told him that he believed "he may have injured" his neck and back "in a parachute jump while at [Fort] Benning when he had a hard landing.  He reports that he had neck and back pain for about a week which then resolved."  The examiner diagnosed degenerative arthritis of both the cervical and lumbar spine.  

According to the November 2015 addendum opinion, the Veteran's arthritis of the neck and back were unrelated to service.  The examiner acknowledged service treatment records noting back pain in service during treatment for urinary tract infection and prostatitis.  But in the examiner's opinion, none of the records indicated a diagnosis related to injuries or trauma to the back or a back related diagnosis.  To support his opinion, the examiner relied on the Veteran's normal examination upon separation from service in 1974 and the fact that degenerative disc disease was not diagnosed until 2007.    

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274 (2010).

On the issue of whether the required relationship exists between military service, the Veteran's current arthritis of the neck and back, the Board finds that the most persuasive evidence is the November 2015 addendum opinion of the June 2015 VA examiner.  The Veteran is competent to testify that he experienced back and neck pain after a parachute jump at Fort Benning.  See Jandreau, 492 F.3d at 1376-77.  But in June 2015, he told the VA examiner that this pain "resolved" after approximately one week.  Moreover, service treatment records indicate that the Veteran was stationed at Fort Benning in 1969 - during his first enlistment (October 1968 to September 1971) - i.e., before his normal 1973 entrance examination and before he denied ever having experienced swollen or painful joints or arthritis, rheumatism or bursitis.  This sequence of events is consistent with the negative opinion of the VA examiner and inconsistent with the Veteran's suggestion that his current arthritis of the neck and back is related to injuries sustained in that parachute jump.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion provided in the November 2015 VA addendum.  For this reason, the Board finds that the Veteran's report of on-going neck and back pain since service to be inconsistent with the record and not credible.

The preponderance of the evidence is against the claims for service connection for arthritis of the neck and back.  Accordingly, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Disorder

It is undisputed that the Veteran experienced acoustic trauma associated with loud noises in service.  Because they are likely associated with acoustic trauma, VA has granted service connection for tinnitus and for a bilateral hearing loss disability.  The issue currently on appeal concerns whether the Veteran is eligible for service connection for a separate disorder of the left ear.  

According to service treatment records, the Veteran reported running ears in July 1971.  In June 1973, he complained of an earache in his right ear and treatment notes record a badly scarred right eardrum, old perforations and possibly serous otitis media.  Serous otitis media and acute otitis media of the right ear were diagnosed a few days later.  The Veteran asserts that perforations of the eardrums in both ears are the result of loud noises which occurred as a result of his exposure to the noise of tanks firing their guns in Vietnam.

To help determine the nature and etiology of his claimed ear disorders, the Veteran was examined by a VA ear, nose and throat physician in January 2012.  The diagnosis was old perforation of the left eardrum.  The examination report acknowledges the Veteran's statement that his left eardrum "blew out" during a tank battle in March 1970.  The medical history section of the report noted a referral to an ear, nose and throat specialist for repair of a left eardrum perforation sometime in 1984.  Upon review of VA treatment records from the 1980s, the examiner noted that reconstruction of a perforated left eardrum "most likely . . . occurred in late 1986 (ENT consult of 10/14/86 described left TM perforation and 1/12/87 rating decision indicated, 'recent outpatient treatment reports show complaints and treatment for decreased hearing acuity and perforated left eardrum."  According to the January 2012 report, residuals of that surgery consisted of mild scarring of the left eardrum.

The Board remanded the Veteran's ear claim in December 2014 because the January 2012 report did not clearly indicate when the Veteran's left ear perforation occurred and whether it was related to service.  

In April 2015, the Veteran was examined by the same ear, nose and throat physician who conducted the June 2012 examination.  The examiner diagnosed old perforation of the left ear.  

The April 2015 report includes a detailed summary of the history of the Veteran's treatment for both ears.  The examiner acknowledged the Veteran's contention that both ears were "blowed [sic] out" during service in Vietnam.  In January 1973, at the beginning of his second period of active duty service, he denied having experienced ear trouble.  In the examiner's opinion it was possible that there was a perforation of the left ear drum at some point between the 1968 entrance examination, which noted no ear abnormalities, and the June 1973 service treatment record, noting "old perforations."  The examiner wrote that "Physical exams in 1971, supposedly after the tank fire, also did not describe anything remarkable about the eardrums.  This short series of ear exams in the summer of 1973 establish in my mind, more likely than not, that both eardrums were intact."  Noting the paucity of treatment records for the 10 years between 1973 and 1983, the examiner wrote that he could not, without speculating, indicate when the left ear perforation occurred which required surgical repair in 1986.

The report indicates that, although, the noise of tank guns could cause both hearing loss and perforation of an eardrum, "[i]f there was a resulting LEFT eardrum perforation from Vietnam service in 1969 to 1970, service medical record documentation appears to indicate that it was healed by 1973.  Only speculation can link the 1986 finding of a LEFT eardrum perforation to its cause."  

With respect to the pending left ear claim, the Board finds that the April 2015 ear examination is adequate.  For the reasons given by the examiner, the Board finds that the left ear perforation which was surgically repaired in 1986 took place at some point between 1973 and 1983 and that to find that the Veteran's left ear perforation was related to service would require speculation.   A link to service based on speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  It is significant that the April 2015 VA examiner, who was an ear, nose and throat specialist, indicated in his report that the reason he could not connect current residuals of a left ear perforation to service was because of the paucity of ear treatment records between final separation from service in October 1974 and 1983, which is a problem that is not likely to be remedied on further remand.  

The Board finds that the Veteran is competent to report ear pain, ringing in the ears and reduced hearing acuity at the time of the tank battle in Vietnam.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  But whether this experience resulted in a left ear disorder separate and apart from the Veteran's service-connected hearing loss and tinnitus is a matter of medical complexity.  On that point, the opinion of the April 2015 VA examiner is entitled to more probative weight.  Relying on the VA examiner's opinion, the Board therefore finds that, if the Veteran's experienced a left ear perforation in service, it is more likely than not that the perforation healed before June 1973 and that the residuals of the 1986 surgery are the result of events which took place after the Veteran's final separation from service.   

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against the claim for a left ear disorder separate and apart from the Veteran's service-connected hearing loss and tinnitus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, the Board finds that the service-connected residuals of a right ankle sprain and malaria have not materially changed and uniform evaluations are warranted.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Residuals of a Right Ankle Sprain

The Veteran is currently rated as 10 percent disabling for his residuals of a right ankle sprain pursuant to the provisions of Diagnostic Code (DC) 5010-5271.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right ankle.

The appropriate diagnostic code for limitation of motion of the ankle joint is Diagnostic Code 5271. 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the regulations. Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's current residuals of a right ankle sprain most closely approximate the criteria for the currently assigned 10 percent disability rating.  The current evaluation contemplates painful motion, without limitation of motion.  Significantly, the June 2015 VA examination showed that the Veteran had dorsiflexion to 15 degrees and plantar flexion to 35 degrees; his ankle disability was described as productive of pain, and there was no ankylosis, Achilles tendonitis, or instability.  At the December 2011 VA examination, he had 40 degrees in plantar flexion, with dorsiflexion to 15 degrees.  There was no instability, locking, or effusion; there was also no ankylosis and his gait was normal.  The residuals of a right ankle sprain are not productive of a deformity of the ankle joint.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that his subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, neither the June 2015 VA examiner nor the December 2011 VA examiner found that there was an increase in pain upon repetitive motion; both VA examiners found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 8 Vet. App. at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran reported at the December 2011 VA examination that flare-ups involving increased pain occur with increased activity or standing, but he did not report that the flare-ups resulted in any additional decrease in the range of motion of the ankle.  He did not report experiencing flare-ups at his June 2015 VA examination.  Moreover, the November 2015 addendum opinion, indicating that the examiner had reviewed the Veteran's claims file, noted that "[the Veteran] has slightly decreased [range of motion] which does not cause functional limitations.  The ankle does not prevent him from being able to work if he so choses.  The severity of his right ankle condition is mild." 

Even with consideration of the reported flare-ups, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 10 percent disability rating for residuals of a right ankle sprain.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, the residuals of a right ankle sprain are not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule.  The June 2015 VA examination report and November 2015 addendum demonstrate that the Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record, including the Veteran's lay statements, suggests that he has any of these diagnoses.  The evidence, to include the physical findings during each examination, establishes that he retains almost normal range of motion.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.  Thus, the Board does not find that the evidence supports a higher schedular rating.

Residuals of Malaria

The Veteran is currently rated for residuals of malaria under Diagnostic Code 6304, which provides for a single, 100 percent disability rating for an active disease. 38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.

The Veteran provided statements in support of his claim and testified during the videoconference hearing.  In particular, he testified that he was told that he had hepatitis B "automatically" due to his malaria and that he has liver and spleen problems due to malaria.  The Veteran is competent to provide statements of symptoms that are observable to his senses, but he is not competent to diagnose malaria or determine which conditions are residuals of malaria as it is an infectious disease affecting complex systems of the body best understood by a medical professional.  See Jandreau, 492 F.3d at 1376-77.

The Board finds that the Veteran does not have active malaria to warrant a compensable rating under Diagnostic Code 6304.  The Veteran reported that he contracted malaria while in Vietnam in 1969.  The available service treatment records show that testing in 1971 for malaria was repeatedly negative, with no indication of active malaria.  In 2008, the Veteran was tested for malaria and found not to have the active disease. 

In support of his claim for an increased rating, the Veteran reported that he experiences chills and sweating 2-3 times per year, lasting 2-3 days, due to his malaria.  

At his December 2011 VA examination, the VA examiner tested the Veteran and concluded that he does not currently have malaria.  According to the VA examiner, the malaria was inactive, as blood samples were negative and there was no current diagnosis of record.  The examiner further found that there was no evidence of any active diseases attributable to malaria.  Moreover, the Veteran also does not contend that he still has active malaria.  As such, he cannot be awarded a compensable rating under Diagnostic Code 6304.

The Board finds that the Veteran's reported symptoms of fever and chills, with shaking and excessive sweating, are not residuals of the malaria he contracted during service and thus, cannot be assigned a compensable rating on that basis.  As noted in the 2011 examination report, while he reported that he was treated in August 2009 for what he thought was a malaria attack, blood work obtained at the time revealed that his symptoms were not consistent with malaria.  

The Board has considered the Veteran's statement that he was told by a medical professional that, having been diagnosed with malaria, he "automatically" had hepatitis B.  The Veteran is competent to report that a medical professional previously told him that he had a medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  But under the circumstances of this case, the Board assigns greater weight to the December 2011 and June 2015 VA examination reports.  Both reports indicated that there were no residuals attributable to malaria.  On this point it is significant that August 2009 VA treatment records, indicating that the Veteran claimed to have malaria, reported that on subsequent testing showed that this was not the case, which indicates that the Veteran may have misunderstood the statements of the physician he mentioned.  "[T]he connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

To the extent that the Veteran reports liver and spleen problems, the Board observes that there are no related diagnoses of record.  The Veteran asserts that many of these conditions have been present since he contracted malaria, and he believes they are residual effects.  However, as discussed above, the Veteran does not have the medical expertise to determine the cause of these conditions.

While the Veteran reports periodic fever and chills and reports that these conditions have persisted since he contracted malaria, his statements attributing these symptoms to malaria are outweighed by the medical opinions provided by the December 2011 and June 2015 VA examiners, as supplemented by the November 2015 addendum, indicating that the Veteran has no active malaria and no current residuals related to malaria.   Further, there is no other evidence, medical or otherwise, to suggest that the above enumerated conditions are residuals of the malaria the Veteran contracted in 1969.  Based on the evidence, these conditions are not residuals of malaria and cannot be assigned a compensable rating under a separate diagnostic code on that basis.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's residuals of a right ankle sprain and residuals of malaria are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of right ankle pain, which was clearly contemplated in the currently assigned disability evaluation.  He also complained of fevers and chills related to his malaria, but as discussed, these are not residuals of malaria.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt doctrine, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The August 19, 2016 Board decision is vacated.

Entitlement to service connection for arthritis of the neck and right wrist is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left ear disorder is denied.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right ankle sprain is denied.

Entitlement to a compensable disability evaluation for residuals of malaria is denied.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a right ear disorder.

The physician who examined the Veteran's ears in April 2015 noted a history of treatment for the right ear in 1973, during his second period of service.   According to the examination report, service treatment records from June 1973 showed the Veteran complained of a right earache and that evaluations showed badly scarred ear drums, old perforations, and possible serous otitis media.  The VA examiner also noted that a 1986 evaluation showed scarring of the tympanic membrane and an air-bone gap of the right ear reconstruction of the left ear drum.  However, the examiner did not make any findings as to whether the Veteran has a current right ear disorder and whether it is related to his right ear treatment during service or to any noise exposure during service.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection for a right ear disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim for service connection of a right ear disorder.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any right ear disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right ear disorder is related to any event, illness, or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A complete rationale should accompany each opinion provided.

3. After completing any additional notification or development deemed necessary, the claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


